Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action

This application is in condition for allowance except for the following formal matters: 

The description in paragraphs [0060] and [0061] makes the operation of the interlock unclear. Paragraph [0060] states that rotational member 74 of interlock block assembly 68 does achieve slide blocking position 90 until door panel 14 is pivoted away from the home position 56, however, it appears that the interlock does not achieve blocking position until the panel is pivoted.  Examiner notes this object was present in the non-final and was not addressed by the applicant.  While likely a typo, “does” and “does not” are opposites so the missing word “not” should be present if the interlock block assembly does not achieve the blocking position until the panel is pivoted away from the home position.

Reference numeral 72-3 is described in the specification as a hole, however, it appears from at least figure 10D that the member is a trough or a groove.  Examiner notes this object was present in the non-final and was traversed by the applicant.  As shown below, the hole 72-3 indicated in figure 10C at the end, when shown again in the end view of figure 10D, is unobstructed, which from an end of the block would mean an elongated groove open at the lower side extending from one end of the block to the other.

    PNG
    media_image1.png
    687
    705
    media_image1.png
    Greyscale

Further, the term hole means:

    PNG
    media_image2.png
    166
    677
    media_image2.png
    Greyscale

The shown elongated shallow member shown does not appear to fit in these definitions, instead it would appear to be more accurately described as a groove, channel, or trough.  Examiner notes that the term “hole” has been removed from claim 7 and replaced with the broader “opening” the previous 112 rejection has been removed, however, should the specification be amended to use one of the terms suggested above by the examiner (groove, channel, or trough) claim 7 should be amended as well to better indicate which structure is meant.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak